In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00234-CV


                                  ISAIAH MOORE, APPELLANT

                                                    V.

                  LIFEWORKS AFFORDABLE HOUSING CORPORATION
                  D/B/A THE WORKS AT PLEASANT VALLEY, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                     Travis County, Texas
             Trial Court No. C-1-CV-21-000960, Honorable Eric Shepperd, Presiding

                                          January 27, 2022
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant Isaiah Moore, proceeding pro se, appeals from the trial court’s

judgment.1 Moore’s brief was due December 29, 2021, but was not filed. By letter of

January 5, 2022, we notified Moore that the appeal was subject to dismissal for want of




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
prosecution, without further notice, if a brief was not received by January 18, 2022. To

date, Moore has not filed a brief or had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                       Per Curiam




                                            2